         Case 1:19-cv-00451-CL                 Document 14         Filed 06/05/19         Page 1 of 5




                                   UNITED STATES DISTRICT COURT

                                             DISTRICT OF OREGON



KLAMATH IRRIGATION DISTRICT,
                                                                CaseNo.: 1:19-cv-00451-CL
                             Plaintiff(s),
                                                                APPLICATION FOR SPECIAL
 v.                                                             ADMISSION-PRO HAC VICE


UNITED STATES BUREAU OF RECLAMATION
                             Defendant(s).



                 Application for Pro Hae Vice Admission and CM/ECF Registration

         Attorney John P. Kinsey                                     requests special admission pro hac
 vice to the Bar of the United States District Court for the District of Oregon in the above-
 captioned case for the purposes ofrepresenting the following party(s):
 Plaintiff Klamath Irrigation District

         In support of this application, I certify that: 1) I am an active member in good standing
 with the California           State Bar; and 2) that I have read and am familiar with the Federal
 Rules of Evidence, the Federal Rules of Civil and Criminal Procedure, the Local Rules of this
 Court, and this Court's Statement of Professionalism.
         I understand that my admission to the Bar of the United States District Court for the
 District of Oregon is solely for the purpose of litigating in the above matter and will be
 terminated upon the conclusion of the matter.

           (1)      PERSONAL DATA:
                    Name:     __
                              Kinsey .;________________________
                                                John     P.     _
                              (Last Name)                    (First Name)                    (Ml)         (Suffix)
                    Agency/firm affiliation: Wanger Jones Helsley PC
                    Mailing address:        265 E. River Park Circle, Suite #310
                    City: Fresno                                            State: CA             Zip: _9_37_2_0_ _
                       0
                    p~ ~~ number: (559) 233-4800                            Fax n_u_m_b-er_:_(5-59) 233-9330
                    Business e-mail address: jkinsey@wjhattorneys.com
 U.S. District Court - Oregon .                                 Application for Special Admission - Pro Hae Vice
 [Rev. 11/2018]                                                                                        Page I of4
                                                                 Case 1:19-cv-00451-CL                                                                           Document 14                                               Filed 06/05/19                                               Page 2 of 5




                                                                              (2)                    BAR ADMISSION INFORMATION:
                                                                                                     (a)                       State bar admission(s), date(s) of admission, and bar number(s):
                                                                                                                                California                                                               Decem.ber 3, 2001                                                                  215916

                                                                                                     (b)                       Other federal court admission(s) and date(s) of admission:
                                                                                                                                See attached list.


                                                                               (3)                    CERTIFICATION OF DISCIPLINARY ACTIONS:
                                                                                                      I am not now, nor have I ever been subject to any disciplinary action by any
                                                                                       10             state or federal bar association.


                                                                                       D              I am now or have been subject to disciplinary action by a state or federal bar
                                                                                                      association. (See attached letter of explanation.)

                                                                               (4)                    CERTIFICATION OF PROFESSIONAL LIABILITY INSURANCE:
                                                                                                      Pursuant to LR 83-3, I have professional liability insurance, or financial
                                                                                                      responsibility equivaient to liability insurance, that meets the insurance
                                                                                                      requirements of the Oregon State Bar for attorneys practicing in this District,
                                                                                                      and that will apply and remain in force for the duration of the case, including
                                                                                                      any appeal proceedings.


                                                                                (5)                    CM/ECF REGISTRATION:
                                                                                                       I acknowledge that I will become a registered user of the Court's case
                                                                                                       management and electronic case filing system (CM/ECF) upon approval of
                                                                                                       this application, and I will receive electronic service pursuant to Fed. R. Civ. P.
                                                                                                       5(b)(2)(E) and the Local Rules of the District of Oregon.

                                                     Certification of Attorney Seeking Pro Hae Vice Admission: I have read and understand the
                                                . requirements of LR 83~3; aridTcertTf'y thaf the above fo.forma.tfori tii true. and ·,;-o·r1;ect:.. . . . . .. ... .

                                                                            DATED: 05/28/2019

... ••••••••••••••••-•• Hoo••••••·•••••••••OH••·•······"" ·•••-·-· .......................................... , .... , .... ,,,0000,0oooooo   H0000UOOO ·••••••••••   .... ••••••••••••••••H>RH•• .... • .. •••••-••••••••••·••-•--••••••• ••··•••••• .. ·••••••···•••·•••••·••·• .... • .. ••••••••••••·•·••·•·•·· .. ••n•••........................................................................... .




                                                      U.S. District Court- Oregon                                                                                                                                       Application for Special Admission - Pro Hae Vice
                                                      [Rev. 11/2018}                                                                                                                                                                                          Page 2 of4
      Case 1:19-cv-00451-CL         Document 14         Filed 06/05/19      Page 3 of 5




(2)   Bar Admission Information

      (b)    USDC- Eastern District of California - October29, 2004.

             USDC- Northern District of California - December 3, 2001

             USDC - Southern District of California - February 5, 2008

             USDC - Central District of California - February 5, 2008

             United States Court for the Ninth Circuit Court of Appeals -January 30, 2008
         Case 1:19-cv-00451-CL            Document 14      Filed 06/05/19         Page 4 of 5




 REQUIREMENT TO ASSOCIATE WITH LOCAL COUNSEL:

 LR 83-3(a)(l) requires applicants for pro hac vice admission to associate with local counsel,
 unless requesting a waiver of the requirement under LR 45-1.

 To request a waiver of the requirement to associate with local counsel under LR 45-1, check the
 following box:

    D    I seek admission for the limited purpose of filing a motion related to a subpoena that this
         Court did not issue. Pursuant to LR 45-l(b), I request a waiver of the LR 83-3(a)(l)
         requirement to associate with local counsel and therefore do not include a certification
         from local counsel with this application.

 To associate with local counsel, complete the following section and obtain the signature of local
 counsel.

 Name:    Rietmann                                     Nathan                       R.
                            {Last Name)              (First Name)                  {Ml)          (Suffix)

 OSB number: 053630
                ------------
 Agency/firm affiliation: _R_ie_t_m_a_nn_La_w_P_.c_._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 Mailing address:    1270 Chemeketa St. NE

 City: Salem                                                    State: OR            Zip: _9_73_0_1_ _

 Phone number: (503) 551-2740                                       Fax number:   (888) 700-0192

 Business e-mail address: nathan@rietmannlaw.com
                            ------------------------,-----

 CERTIFICATION OF ASSOCIATE LOCAL COUNSEL:

  I certify that I am a member in good standing of the bar of this Court, that I have read and
. understand the requirements of LR 83-3, and that I will serve as designated local counsel in case
  number 1-19-cv-00451-CL


 DATED: 05/28/2019




                                               (Signature ofLocal Counsel)



 U.S. District Court - Oregon                           Application for Special Admission - Pro Hae Vice
 [Rev. 11/2018]                                                                               Page 3 of4
        Case 1:19-cv-00451-CL          Document 14        Filed 06/05/19      Page 5 of 5




                                        COURT ACTION

Application for pro hac vice admission by _J_o_h_n_P_._K_in_s_ey_ _ _ _ _ _ _ in case number:
1:19-cv-00451-CL          is hereby:


    6pproved subject to payment of fees.
    D Denied.

           c ts- II;
DATED: - - - - - - - - - - - - - - -




U.S. District Court - Oregon                          Application for Special Admission - Pro Hae Vice
[Rev. 11/2018]                                                                              Page 4 of4
